Citation Nr: 1007745	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation higher than 
30 percent for service-connected generalized anxiety 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2009, the Veteran presented hearing testimony 
concerning the issue on appeal before the undersigned at a 
Travel Board hearing held at the RO.  The transcript of the 
hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the disability picture associated with his 
service-connected generalized anxiety disorder more closely 
approximates occupational and social impairment with reduced 
reliability and productivity such that a 50 percent schedular 
rating under Diagnostic Code 9400 is warranted for the entire 
claim/appeal period.   


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for the 
Veteran's service-connected generalized anxiety disorder have 
been approximated for the entire claim/appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

The Board initially notes that the Veteran is challenging the 
initial rating assigned for his service-connected generalized 
anxiety disorder following the grant of service connection in 
the November 2007 rating decision.  The Board notes that the 
Federal Circuit has held that once service connection is 
granted, the claim has been substantiated and additional 
notice is not required.  Furthermore, any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. 
App. 419 (2006). 

Notwithstanding the above, the Board observes that the RO 
advised the Veteran how VA determines the disability rating 
and included a thorough description of the types of 
information and evidence that the Veteran may provide VA in 
support of the assignment of a disability rating once service 
connection has been established in the August 2007 VCAA 
notice letter, which was issued in connection with his 
application to reopen a previously denied service connection 
claim for a psychiatric disorder.  Also, a subsequent June 
2008 notice letter included the rating criteria pertinent to 
his claimed psychiatric disability and again informed the 
Veteran of the information and evidence that he should 
provide in support of his claim seeking a higher disability 
rating.  

Furthermore, the Veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claim and to participate effectively in the processing of his 
claim for a higher initial rating during the course of this 
appeal.  As stated above, neither the Veteran nor his 
representative has alleged any prejudice with respect to the 
notice received for the initial rating claim during the 
course of this appeal. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, and the 
July 2008 SOC, which cumulatively included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decision.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a mental disorders examination in connection 
with his claim in October 2007.  The examination report has 
been reviewed and includes all relevant findings.  The 
October 2007 VA mental disorders examiner also confirmed 
review of the claims folder prior to the examination in the 
report.  While the Board notes that the examination report is 
nearly two and a half years old, neither the Veteran nor his 
representative has indicated that the Veteran's condition has 
worsened since the October 2007 psychiatric examination or 
that the findings contained in the report do not accurately 
reflect the current severity of the Veteran's psychiatric 
disability.  Indeed, the psychiatric symptomatology described 
by the Veteran at the August 2009 Board hearing is similar to 
the symptomatology articulated at the October 2007 mental 
disorders examination.  Thus, the Board finds that the 
examination report is adequate for rating purposes in this 
case.  

Also, VA treatment records adequately identified as relevant 
to the Veteran's claim have been obtained and are associated 
with the claims folder.  The Veteran has denied private 
psychiatric treatment.  See August 2009 Travel Board hearing 
transcript, p. 5.  The Board notes that the Veteran reported 
at the Travel Board hearing that he continued to receive 
treatment periodically for his psychiatric disability through 
the VA in North Little Rock; however, the only change 
pertaining to his psychiatric treatment since approximately 
October 2007 was that his psychiatric medications had 
changed.  See August 2009 Travel Board hearing transcript, p. 
14-15, 17.  Thus, the Board is satisfied that all relevant VA 
treatment records are contained in the claims folder and a 
remand to obtain additional VA treatment records is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).            

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Veteran seeks entitlement to an initial evaluation higher 
than 30 percent for his service-connected generalized anxiety 
disorder.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates the assignment of staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Initially, the Board observes that the Veteran is currently 
assigned a 30 percent disability evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9413 for anxiety disorder, not 
otherwise specified.  However, the Veteran is service-
connected for the diagnosis of generalized anxiety disorder.  
Thus, the Veteran's disability is more appropriately 
evaluated under Diagnostic Code 9400, which is designated for 
generalized anxiety disorder.  Psychiatric disabilities are 
rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating reflects evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2009).   

A 50 percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.    

A 70 percent rating is warranted when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.    

After careful review of the record, the Board resolves 
reasonable doubt in the Veteran's favor and finds that the 
disability picture associated with his service-connected 
generalized anxiety disorder more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to psychiatric symptomatology such that 
the next higher rating of 50 percent is warranted for the 
entire appeal period for reasons explained below.  

The Board recognizes that the Veteran does not demonstrate 
much of the symptomatology contemplated by the schedular 
criteria for a 50 percent rating.  Indeed, there is no 
evidence showing that the Veteran has demonstrated, at any 
time relevant to the claim/appeal period, the following 
symptomatology: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  Specifically, the October 2007 VA mental disorders 
examiner noted that the Veteran's affect was appropriate to 
content, his speech was within normal limits with regard to 
rate and rhythm, and his thought processes and associations 
were logical and tight without loosening of associations or 
confusion.  The examiner also described the Veteran's memory 
as "grossly intact" and his insight and judgment as 
"adequate."  It is further observed that VA treatment 
records relevant to the claim/appeal period contain no 
findings contrary to those articulated in the October 2007 VA 
mental disorders examination report.  

However, the Board notes that the Veteran has competently 
reported that he experiences panic attacks more than once a 
week due to his service-connected psychiatric disability.  
Recently, at the Board hearing, he stated that he had panic 
attacks almost every day.  See August 2009 Travel Board 
hearing transcript, p. 17-18.  Also, at the earlier October 
2007 VA mental disorders examination, the Veteran told the 
examiner that he had anxiety attacks approximately three days 
per week with the episodes being moderate in severity at 
their worst.  The Board finds the Veteran's competent report 
regarding the frequency and severity of his panic attacks due 
to his generalized anxiety disorder credible and affords his 
statements significant probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In addition, the evidence of record shows that the Veteran 
frequently experiences disturbances of motivation and mood 
due to his service-connected psychiatric disability.  Indeed, 
the Veteran's treating psychiatric social worker (R.R.G., 
LMSW) wrote in a December 2007 letter that sitting in the 
waiting room at the mental health clinic was anxiety 
provoking and caused significant discomfort to the Veteran.  
It is also noted that the October 2007 mental disorders 
examiner specifically wrote that the Veteran displayed some 
mild anxiety and dysphoria and his mood was described as 
euthymic with some anxiety and depression noted.  Further, 
the Veteran was described by VA mental health examiners as 
"anxious" in treatment records relevant to the claim/appeal 
period.  See e.g., VA treatment record dated October 25, 
2006.    

The evidence of record further reveals that the Veteran has 
difficulty in establishing and maintaining effective social 
relationships.  (It is notable that the Veteran used to work 
as a truck driver for many years but reported at the October 
2007 mental disorders examination that he has not worked 
since 1995 and stated that he underwent heart surgery.  Thus, 
there is no indication of difficulty establishing and 
maintaining effective work relationships during the time 
relevant to this claim/appeal.)  At the Travel Board hearing, 
the Veteran reported that he allowed his children to visit 
with him on some days but other days he did not want them 
there.  He later explained that his tendency to isolate 
himself due to his service-connected psychiatric disability 
caused him to have a strained relationship with his children.  
See August 2009 Travel Board transcript, p. 11, 19.  The 
record also shows that the Veteran is divorced from his first 
wife.  See July 1989 Divorce Decree.  The Veteran further 
reported, at the October 2007 mental disorders examination, 
that he did not visit with anyone and primarily stayed in the 
house.  His treating VA psychiatric social worker similarly 
commented in the December 2007 letter that the Veteran 
avoided almost all social situations other than small family 
gatherings due to anxiety associated with his generalized 
anxiety disorder.       

Moreover, the Board notes that the October 2007 VA mental 
disorders examiner assigned a Global Assessment of 
Functioning (GAF) score of 53 after examination and interview 
of the Veteran and review of the claims folder.  The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that the GAF score assigned by the VA mental 
disorders examiner indicating a moderate level of impairment 
due to psychiatric disability is consistent with the 
disability picture as shown by the record and supports the 
assignment of a 50 percent disability rating for the 
Veteran's psychiatric disability.

Thus, for the foregoing reasons, the Board concludes that 
evidence for and against the assignment of an increased 
rating of 50 for generalized anxiety disorder is at least in 
approximate balance and resolves reasonable doubt in favor of 
the Veteran in finding that his service-connected psychiatric 
disability more closely approximates occupational and social 
impairment with reduced reliability and productivity for the 
entire appeal period.  38 C.F.R. §§ 4.3, 4.7.  Thus, no 
staged rating is warranted.  

In making the above determination, the Board has considered 
whether the Veteran is entitled to the next higher rating of 
70 percent for his service-connected generalized anxiety 
disorder, as he contends.  However, the disability picture as 
shown by the evidence does not support the assignment of a 70 
percent rating.  While the record shows that the Veteran has 
a history of suicidal ideation in the past and has difficulty 
in adapting to stressful circumstances to some degree as 
evidence by his frequent anxiety, there is no indication of 
suicidal ideation at any time during the claim/appeal period 
as the Veteran consistently denied having current suicidal 
ideation.  In addition, while the Veteran frequently 
experiences anxiety or depression, it is not shown to affect 
his ability to function independently, appropriately, and 
effectively.  Although the Veteran has some difficulty in 
establishing and maintaining effective social relationships, 
his continued relationship, albeit strained, with his 
children as well as his good relationship with his former 
wife show that he does not have an outright inability to 
establish and maintain effective relationships.  Further, 
there is no indication of impaired impulse control, neglect 
of personal appearance and hygiene, obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, or spatial 
disorientation at any time relevant to the claim/appeal 
period.  To the extent that the Veteran suggested at the 
Board hearing that he had, at times, become homicidal due to 
traffic and had to pull off of the highway during the time 
that he drove a truck, the Board notes that treatment records 
relevant to that period do not support the Veteran's 
assertion and, instead, show that he consistently denied 
homicidal ideation.  
  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed 
psychiatric disability.     

The Board has further considered whether the Veteran's 
generalized anxiety disorder warrants referral for 
consideration of a higher rating on an extraschedular basis.  
38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 
242 (2008).  However, after review of the record, the Board 
finds that any limitations on the Veteran's employability due 
to his service-connected psychiatric disability have been 
contemplated in the currently assigned 50 percent disability 
rating under DC 9400.  The evidence does not reflect that the 
Veteran's claimed disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment at any time relevant to the claim/appeal period.  
The record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant consideration of the assignment of an 
extraschedular rating.  


ORDER

Entitlement to an initial disability evaluation of 50 percent 
for service-connected generalized anxiety disorder is granted 
for the entire claim/appeal period, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


